


Exhibit 10(a)
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the “Company”). The summary also includes compensation of
the Chief Executive Officer, Chief Financial Officer, and three other executive
officers (the "Named Executive Officers") of the Company as of the quarter ended
December 31, 2015.
For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company's most recent
Proxy Statement filed with the Securities and Exchange Commission.
Director Compensation
All Independent (non-employee) Directors receive annual compensation of $125,000
for service as Directors, consisting of a $75,000 base annual retainer, and
commencing in January 2016 unrestricted stock awards with an annual value of
$50,000. The Lead Independent Director, the Chairperson of the Audit Committee
of the Board of Directors, and the Chairperson of the Compensation and
Governance Committee of the Board of Directors each receive an additional
$10,000 annual retainer fee. The retainer fee is paid in quarterly installments.
The Directors can elect to receive their base annual retainer fee in shares of
Common Stock under the Company's 2003 Amended and Restated Stock Option and
Incentive Plan. Directors are required to receive at least 50% of their base
annual retainer in shares of Common Stock until they attain the minimum level of
stock ownership required for a Director under the Company's Stock Ownership
Guidelines. Directors are also reimbursed for travel expenses incurred in
connection with Board and Committee meeting attendance.
An Independent Director is a director who is not an employee of the Company or
one of its subsidiaries. Robert F. Schneider, Chief Executive Officer, is a
Director of the Company but does not receive compensation for his service as
Director.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company's
executive officers. The following are the current annualized base salaries for
the Company's Named Executive Officers:
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
$
550,004


Michelle R. Schroeder, Vice President, Chief Financial Officer
$
320,008


Donald W. Van Winkle, President, Chief Operating Officer
$
401,804


Kevin D. McCoy, Vice President; President, National Office Furniture
$
280,020


Michael S. Wagner, Vice President; President, Kimball Office
$
310,024



Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company's 2010 Profit Sharing Incentive Bonus Plan (the “Plan”) for fiscal year
2015. A long-standing component of the Company's profit sharing incentive bonus
plan is that it is linked to the Company's worldwide and business unit
performance which adjusts compensation expense as profits change. Under the
Plan, cash incentives are accrued annually and paid in five installments over
the succeeding fiscal year. Except for provisions relating to retirement, death,
permanent disability, and certain other circumstances described in a
participant's employment agreement, participants must be actively employed on
each payment date to be eligible to receive any unpaid cash incentive
installment. The total amount of cash incentives accrued and authorized to be
paid to the Named Executive Officers based on the Company's fiscal year 2015
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2015, 12.5% was paid in both September 2015 and
January 2016, and the remaining portions will be paid in equal installments in
April 2016 and June 2016.
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
$
345,156


Michelle R. Schroeder, Vice President, Chief Financial Officer
$
197,292


Donald W. Van Winkle, President, Chief Operating Officer
$
266,130


Kevin D. McCoy, Vice President; President, National Office Furniture
$
250,930


Michael S. Wagner, Vice President; President, Kimball Office
$
60,465







--------------------------------------------------------------------------------




Donald W. Van Winkle and Michelle R. Schroeder were also awarded discretionary
compensation during fiscal year 2015 of $50,000 and $60,000, respectively, in
recognition of their efforts with the spin-off of Kimball Electronics. In
addition, Michael S. Wagner was awarded discretionary compensation of $65,000
for his leadership in the restructuring efforts in fiscal year 2015 within the
Kimball Office business unit.
Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the Amended and Restated 2003 Stock Option and Incentive Plan
consisting of: restricted stock, restricted share units (“RSU”), unrestricted
share grants, incentive stock options, nonqualified stock options, stock
appreciation rights, performance shares, and performance units.
Performance Shares
Performance shares include both an annual performance share (“APS”) award and a
long-term performance share (“LTPS”) award with one-fifth (1/5) of the LTPS
award vesting annually over the succeeding five-year period. The following table
summarizes the performance shares issued in Common Stock during July 2015 to the
Company's Named Executive Officers pursuant to their performance share awards
applicable to fiscal year 2015 performance:
 
APS Award (number of shares issued) (1)
 
LTPS Award (number of shares issued) (1)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
5,596


 
38,464


Michelle R. Schroeder, Vice President, Chief Financial Officer
2,640


 
10,080


Donald W. Van Winkle, President, Chief Operating Officer
5,653


 
36,864


Kevin D. McCoy, Vice President; President, National Office Furniture
3,680


 
7,360


Michael S. Wagner, Vice President; President, Kimball Office
800


 
7,360


 
 
 
 
(1) Shares have been increased due to the spin-off by an adjustment factor of
1.60 and have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

The following table summarizes the target number of APS awarded in July 2015 to
the Company's Named Executive Officers for fiscal year 2016:
 
APS Award (number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
49,581


Michelle R. Schroeder, Vice President, Chief Financial Officer
9,957


Donald W. Van Winkle, President, Chief Operating Officer
15,971


Kevin D. McCoy, Vice President; President, National Office Furniture
1,136


Michael S. Wagner, Vice President; President, Kimball Office
1,258



The number of APS to be issued will be dependent upon the operating income
performance, with a percentage payout up to a maximum of 200% of the target
number set forth above, while the number of LTPS to be issued will be dependent
upon the percentage payout under the Plan. During fiscal year 2015, the
Compensation and Governance Committee decided to discontinue the LTPS program,
and no further LTPS awards were granted during fiscal year 2015.
Restricted Share Units
In December 2014 and July 2015, the Company granted RSUs to each of the Named
Executive Officers. The RSU awards are structured to increase share ownership
and drive greater alignment with our Share Owners. The RSU awards granted during
December 2014 to the Named Executive Officers are time vested and contained
three tranches, with the first tranche vesting as of June 30, 2015, the second
tranche vesting as of June 30, 2016, and the third tranche vesting as of June
30, 2017, as we phased in this type of award in the initial year of grant. The
RSU awards granted during July 2015 cliff vest after three years, putting a
focus on long-term retention.




--------------------------------------------------------------------------------




The following table summarizes the number of RSUs awarded in December 2014 and
July 2015 to the Company's Named Executive Officers:
 
December 2014
RSU Award (number of shares)
 
July 2015
RSU Award (number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
60,675


 
20,779


Michelle R. Schroeder, Vice President, Chief Financial Officer
7,584


 
3,276


Donald W. Van Winkle, President, Chief Operating Officer
29,848


 
12,495


Kevin D. McCoy, Vice President; President, National Office Furniture
25,618


 
7,756


Michael S. Wagner, Vice President; President, Kimball Office
30,169


 
8,974



The following table summarizes the shares of Common Stock issued during June
2015 to the Company's Named Executive Officers upon the vesting of RSUs that
were awarded in December 2014:
 
RSU Award (number of shares issued) (1)
 
Accumulated Dividends on RSU Award (number of shares issued) (1) (2)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
15,169


 
188


Michelle R. Schroeder, Vice President, Chief Financial Officer
1,896


 
24


Donald W. Van Winkle, President, Chief Operating Officer
7,462


 
93


Kevin D. McCoy, Vice President; President, National Office Furniture
6,404


 
79


Michael S. Wagner, Vice President; President, Kimball Office
7,543


 
94


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.
(2) Represents shares of Common Stock issued pursuant to the RSU Agreement
determined by dividing the accumulated phantom cash dividends by the closing
price of the Common Stock on the vesting date.

Relative Total Shareholder Return Performance Units
In March 2015 and July 2015, the Company granted performance units to each of
the following Named Executive Officers under a Relative Total Shareholder Return
(“RTSR”) program: Robert F. Schneider, Chairman of the Board and Chief Executive
Officer; Donald W. Van Winkle, President and Chief Operating Officer; and
Michelle R. Schroeder, Vice President and Chief Financial Officer. These Named
Executive Officers will earn from 0% to 200% of the target award depending upon
how the compound annual growth rate of Kimball International common stock ranks
within the peer group at the end of the performance period. The vesting of the
March 2015 RTSR award occurs June 30, 2017, while the vesting of the July 2015
RTSR award occurs June 30, 2018.
The following table summarizes the target number of RTSR shares awarded in March
2015 and July 2015 to the Company's Named Executive Officers:
 
March 2015
RTSR Award (number of shares)
 
July 2015
RTSR Award (number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
20,325


 
23,179


Michelle R. Schroeder, Vice President, Chief Financial Officer
3,717


 
4,238


Donald W. Van Winkle, President, Chief Operating Officer
6,156


 
7,020



Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the “Retirement Plan”). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary Company contribution
which is determined annually by the Compensation and Governance Committee of the
Board of Directors. Each eligible employee's Company contribution is defined as
a percent of




--------------------------------------------------------------------------------




eligible compensation, the percent being identical for all eligible employees,
including Named Executive Officers. Participant contributions are fully vested
immediately, and Company contributions are fully vested after five years of
participation. All Named Executive Officers are fully vested, except Michael S.
Wagner, who has less than three years of service. The Retirement Plan is fully
funded. For those eligible employees who, under the 1986 Tax Reform Act, are
deemed to be highly compensated, their individual Company contribution under the
Retirement Plan is reduced. For employees who are eligible, including all Named
Executive Officers, there is a nonqualified, Supplemental Employee Retirement
Plan (“SERP”) in which the Company contributes to the account of each individual
an amount equal to the reduction in the contribution under the Retirement Plan
arising from the provisions of the 1986 Tax Reform Act. The SERP investment is
primarily composed of employee contributions.
Employment and Change-in-Control Agreements
The Company has entered into written employment agreements and change-in-control
agreements with each of the Named Executive Officers. These agreements are
intended to align with competitive practices within the industries in which the
Company operates and align the interests of management with shareholders, and
are designed to enhance the retention of executives and protect the interests of
the Company by way of restrictive covenants. The agreements determine the amount
and timing of compensation payable to Named Executive Officers in the event of
termination of employment under various circumstances.




